Order entered December 2, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00297-CR

                        SAUL RANULFO HERRERA RIOS, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F17-24112-P

                                              ORDER
       We REINSTATE the appeal.

       By order entered September 9, 2019, the Court abated this appeal to allow the trial court

to file findings of fact regarding appellant’s jury waiver. The trial court has filed its findings.

       Appellant’s brief shall be due thirty days from the date of this order.


                                                        /s/    ROBERT D. BURNS, III
                                                               CHIEF JUSTICE